DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The Applicants’ Substitute Specification filed on March 17, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2010/0190241 A1.

Thus, the discussed portions of this US 2010/0190241 A1 reasonably seem to meet the limitations described in at least the Applicants’ claims 1, 5, 8 and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonable reflect this level of skill.
Claims 1, 2, 3, 5, 8, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0190241 A1.
Claims 1, 5, 8 and 10 are submitted to be obvious from the teachings provided in this US 2010/0190241 A1 for the reasons set forth in the previous rejection: please note that anticipation is generally considered to be the epitome of obviousness.
The difference between the Applicants’ claims and this US 2010/0190241 A1 is that the Applicants’ dependent claims 2, 3 and 9 identify the electrical source of radiation alluded in at least paragraph number 75 and also in claim 5 w/in this US 2010/0190241 A1 as either a “laser” or a “maser” (and at least these particular descriptors do not appear to be explicitly set forth in this US 2010/0190241 A1), however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because there is no clear and patentable distinction between the “electrical sources of light” alluded to in at least claim 5 w/in this US 2010/0190241 A1 and the “lasers” and “masers” mentioned in at least the Applicants’ dependent claims 2, 3 and 9.


Allowable Subject Matter
The Applicants’ dependent claims 4, 6 and 7 have been allowed over the teachings provided in this US 2010/0190241 A1 because the limitations described in these dependent claims 4, 6 and 7 are not taught or suggested in this US 2010/0190241 A1 reference. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736